Citation Nr: 0921770	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an effective date earlier than August 17, 
2004 for the grant of service-connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 
1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina.  

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in May 2009.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus has not 
been shown to require regulation of activities.

2.  The Veteran first filed a claim of service connection for 
diabetes mellitus on August 17, 2005; he has had type 2 
diabetes mellitus since 1989.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).	

2.  Entitlement to an effective date earlier than August 17, 
2004 for diabetes mellitus is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.114, 3.155, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
did not manifest symptoms to warrant a rating in excess of 20 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

The Veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a Veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later. Id.

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.



History and Analysis

The January 2006 Rating Decision on appeal granted the 
Veteran service connection, and assigned an initial rating of 
20 percent, effective from August 17, 2005.  A subsequent 
February 2009 rating decision granted an effective date of 
August 17, 2004.  The Veteran seeks a rating in excess of 20 
percent and an effective date prior to August 17, 2004.

A September 1989 letter from the Federal Aviation 
Administration, apparently a waiver, references the Veteran's 
history of diabetes and talks about blood sugar tests.  

The Veteran has submitted an August 1991 VA Notice to Report 
and a September 1991 reminder to appear at what appears to 
have been an Agent Orange protocol examination.  The Board 
notes there is no record of an examination report in the 
claims file.  In addition, the Board notes that there is no 
evidence of any activity in the Veteran's claims file between 
1983 and 2005.  There is no record of a claim for diabetes 
mellitus in 1991 and no rating decision regarding this issue.  

VA treatment records from this period only contain lab 
records and an x-ray from November 1991.  These records do 
not contain a diagnosis of diabetes, although the lab reports 
appear to indicate elevated glucose levels.  

The Veteran submitted a page from the June 1992 Diabetes 
Forecast.  The page submitted showed that the magazine had 
published a letter of his, where he indicated he had taken an 
Agent Orange Protocol Exam as an initial step for toxic 
poisoning, but had not yet received the results.  

A VA physician statement from August 2005 indicates the 
Veteran's diabetes mellitus requires insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  It 
also indicates that the Veteran had no complication directly 
due to diabetes mellitus.  

VA treatment records from 2005 to 2008 show the Veteran 
treats his diabetes mellitus with diet and exercise and 
taking insulin.  There is an indication in a May 2008 
treatment record that the Veteran followed a very tightly 
regulated diet and exercise pattern and exercises every day.  
The note continued that when traveling the Veteran reported 
being unable to regulate diet and activities and then had 
trouble.  

A January 2007 letter from Dr. R.L. states that the Veteran 
was participant in a study for Type II diabetes from July 
2001 to February 2002.  

A VA physician letter with attached statement from May 2008 
indicates that the Veteran requires insulin treatment for his 
diabetes and requires rigorous control of his diet and 
activities to keep his diabetes under control.  The physician 
stated that the Veteran has hypoglycemia unawareness which 
makes it important for him to keep a close watch on his blood 
sugars.  The attachment to the letter indicates that the 
Veteran exercises regularly and has to avoid various physical 
activities to maintain his blood glucose.  

A VA physician examined the Veteran in June 2008.  The 
examiner noted that the Veteran did not have a history of 
diabetic ketoacidosis and that the Veteran did not indicate 
any problems with hypoglycemia.  The Veteran reported on 
average he visited his doctor twice a year for his diabetes.  
The examiner also noted that the Veteran reported no 
restriction of activity, progressive weight loss, tingling 
and numbness, urinary incontinence or fecal leakage.  
Treatment was noted as insulin, Novolog, administered three 
times a day and also insulin NPH administered two times per 
day.  The Veteran reported adhering to a strict diet and 
exercised at least an hour every day, but he restricted 
himself to home for fear of a hypoglycemic event.  The 
Veteran reported no functional impairment from his diabetes.  
The examiner diagnosed the Veteran with Type II diabetes 
mellitus and noted it did not cause any secondary 
complications.  In addition, the examiner stated that the 
Veteran's diabetes did not cause any restriction of 
activities or aggravate any non-diabetic condition.  

In a May 2009 hearing the Veteran testified that that when he 
has low blood sugar, he just slips off into a little dozing 
haze and eventually becomes almost comatose.  He indicated he 
took five insulin shots a day and that his endocrinologist 
had him on a strict diet and restriction of activities.  The 
Veteran testified that the doctor counseled him on 
restricting his activities.  Upon further questioning, 
however, the Veteran testified that there was nothing that 
was absolutely prohibited in terms of activities.  He also 
testified that he goes to the VA medical center once every 
six months and that he does not currently have any 
complications with his diabetes.  The Veteran estimated the 
last time he had to call the paramedics because of 
hypoglycemia was maybe seven years ago.  The Veteran 
testified that he was diagnosed with diabetes in April 1989 
and took an Agent Orange protocol examination in 1991.  He 
also indicated that he applied for benefits in 1991, although 
he did not have any of the other more common effects of Agent 
Orange exposure, so he did not think anything was in the 
paperwork showing he was there for diabetes.  The Veteran 
testified that he could not find any letter indicating he had 
been denied service connection for diabetes and was not able 
to find other paperwork as he had moved.  

Initial Rating in excess of 20 percent

For a higher, 40 percent, rating to be warranted, the 
evidence would have to establish that the Veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Although the record reflects that the Veteran is 
on a restricted diet and uses insulin, the record does not 
show that the Veteran requires a regulation of activities.  
With regard to the criterion involving regulation of 
activities, medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007) (holding that medical evidence is required to show 
that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).  Although a May 2008 VA physician indicated the 
Veteran had restriction of activities, when specifically 
addressed upon VA examination in June 2008, the examiner 
reported that the Veteran specifically denied having 
restriction of activities on account of diabetes.  Further, 
when the Veteran was asked during his May 2009 hearing 
regarding specific restriction of activities by his doctor, 
he testified that there was nothing that was absolutely 
prohibited.  Essentially, therefore, the record does not 
demonstrate that the Veteran is under any medical order to 
limit his activities as a result of diabetes.  See Camacho, 
21 Vet. App. at 365.

Furthermore, the Veteran has had no documented episodes of 
ketoacidosis or hypoglycemic reactions requiring one to two 
hospitalizations per year.  In addition, the Veteran has 
reported, and the medical records reflect, that he receives 
diabetic care about every 6 months.  Moreover, there is no 
indication at this point that the Veteran has any other 
residuals of diabetes, to include eye problems, which have 
been etiologically related to the service-connected diabetes.  
The medical evidence of record reveals that the Veteran 
controls his diabetes mellitus with insulin and diet and 
exercise.  Since the medical evidence indicates that 
regulation of activities by medical order is not required for 
treatment of the Veteran's diabetes mellitus, a 40 percent 
rating is not deemed warranted under DC 7913.

In regards to an extraschedular referral under 38 C.F.R §  
3.321(b)(1), although the Board acknowledges the Veteran's 
complaints of increased difficulty associated with his 
service connected diabetes mellitus, the record reflects that 
the Veteran has not required frequent hospitalizations for 
his disability.  Further, there is no indication that it 
currently interferes substantially with employment, as he 
reports working from home.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  In this case, the Rating Schedule is 
not inadequate.  The Rating Schedule does provide for higher 
ratings for the service connected diabetes mellitus.  
Moreover, as discussed above, the schedular criteria for a 
higher rating have not been shown.  For these reasons, a 
referral for an extraschedular rating is not warranted.

Consequently, under the entire time period under 
consideration the Board finds that the disability picture for 
the Veteran's service-connected diabetes mellitus does not 
more nearly approximate the criteria for a 40 percent 
evaluation than those for a 20 percent evaluation.  See 
Fenderson, supra.  In light of the above, a higher initial 
rating than 20 percent is not warranted.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).

Effective date earlier than August 17, 2004 for diabetes 
mellitus

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2008).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3. 114(a) (2008); see also 
McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 
1577, 1581 (Fed. Cir. 1997).



Effective dates - Nehmer class members

As an initial matter, the Board finds that upon a review of 
the evidence of record, the Veteran seems to have had a 
diagnosis of diabetes mellitus as far back as 1989, as 
indicated in the September 1989 FAA waiver letter.  

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member includes a Vietnam Veteran 
who has a covered herbicide disease.  38 C.F.R. 
§ 3.816(b)(1)(i) (2008).  Covered herbicide diseases include 
Type 2 Diabetes [also known as type II diabetes mellitus or 
adult-onset diabetes)].  See 38 C.F.R. § 3.816(b)(2)(i) 
(2008).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has 
been awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, based 
on the record at the time of the prior decision, that 
the prior decision denied compensation for the same 
covered herbicide disease.

(2)  If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as other-wise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for 
a particular covered herbicide disease if: (i) The 
claimant's application and other supporting statements 
and submissions may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a 
decision on the claim, between May 3, 1989 and the 
effective date of the statute or regulation establishing 
a presumption of service connection for the covered 
disease, in which VA denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.

(3)  If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was received 
within one year from the date of the class member's 
separation from service, the effective date of the award 
shall be the day following the date of the class 
member's separation from active service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) 
of this section are not met, the effective date of the 
award shall be determined in accordance with §§ 3. 114 
and 3.400.  

The Veteran filed his claim for service connection for 
diabetes mellitus on August 17, 2005 and was granted service 
connection on a presumptive basis via rating decision January 
2006.  The evidence indicates that the Veteran was first 
diagnosed with diabetes mellitus, type II sometime in 1989.  

Diabetes mellitus, type II was added to the VA's presumptive 
list of conditions effective July 9, 2001.  See 38 C.F.R. § 
3.309(e) (2008).

In this case, the Veteran is a 'Nehmer class member' within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a 'covered 
herbicide disease' [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the Veteran, including 
between September 25, 1985 and May 3, 1989. He does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1). 

Likewise, the Veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  The Veteran has asserted 
he filed a claim for diabetes mellitus as due to Agent Orange 
in 1991.  Unfortunately, there is no record contained in the 
claims file showing such a filing or a rating decision 
deciding the claim and the Veteran has not been able to 
provide any documentation of same.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 
3.816(c)(2).

Finally, the Veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in August 1973.  Again, he does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with sections 3.114 and 3.400.  Section 3.114 
pertains to effective dates based on liberalizing 
legislation.  Here, the effective date of the regulation 
which added diabetes mellitus as a disease presumptively due 
to in-service exposure to herbicides is May 8, 2001.

A January 2006 rating decision granted service connection for 
diabetes mellitus, type II effective August 17, 2005.  
However, because the Veteran suffered from diabetes mellitus 
prior to the original date of claim in excess of a year and 
his original claim was filed more than one year after the 
effective date of the law, the RO subsequently assigned an 
effective date of August 17, 2004 for service connection for 
diabetes mellitus, type II.  The Board finds that pursuant to 
38 C.F.R. § 3.114, going back one year prior to the date of 
receipt of the Veteran's August 17, 2005 claim is proper and 
that August 17, 2004 is the correct effective date under VA 
regulations and the law.

Therefore, entitlement to an earlier effective date for 
service connection for diabetes mellitus, type II, earlier 
than August 17, 2004 is not established.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a September 2005 letter sent 
before the issuance of the rating decision granting service 
connection for diabetes mellitus, the Veteran was advised of 
his and VA's respective claim development responsibilities 
and was asked to identify sources of evidence concerning the 
claimed diabetes mellitus.  The Board notes that VAOPGCPREC 
8-2003 held that, if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  

A December 2006 statement of the case (SOC) and February 2009 
supplemental SOC explained what specific regulatory 
provisions govern his diabetes mellitus and why the increased 
initial rating claim remained denied.  The issue of the 
effective date to be assigned was raised by the Veteran in a 
notice of disagreement.  A July 2006 letter provided the 
Veteran notice of the evidence and information necessary for 
establishing an initial rating, including notice regarding 
effective dates.  See Dingess.  

In addition, the Veteran appealed the effective date of the 
grant of an increased evaluation for his diabetes mellitus 
and participated in the claims process, was provided with 
information concerning effective dates of awards in the 
statement of the case and supplemental statement of the case, 
and made statements, through his representative and during 
his May 2009 hearing indicating actual knowledge of what 
would be required for the assignment of an earlier effective 
date.  The Board concludes that VA has met its duty to notify 
the Veteran concerning his claim and that any deficiency 
regarding such notice would not prejudice the Veteran.  .

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
VA treatment records and private treatment records the 
Veteran submitted.  The Veteran was also given a VA 
examination in connection with the claim.  The Veteran 
testified before the undersigned in a videoconference 
hearing.  The Veteran also submitted newspaper articles and 
an FAA waiver.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal, and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

An effective date earlier than August 17, 2004 for the grant 
of service-connection for diabetes mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


